Case 6:20-cv-00050-RRS-PJH Document 14 Filed 01/25/21 Page 1 of 2 PageID #: 458




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 MICHAEL JACKSON                                      CIVIL ACTION NO. 6:20-cv-00050

 VERSUS                                               JUDGE SUMMERHAYS

 U.S. COMMISSIONER,                                   MAGISTRATE JUDGE HANNA
 SOCIAL SECURITY
 ADMINISTRATION

                                          JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s

 decision is AFFIRMED IN PART, REVERSED IN PART, and REMANDED to the

 Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g). 1 More

 particularly, the Commissioner’s decision is AFFIRMED to the extent that it finds

 Mr. Jackson disabled on and after October 8, 2018, REVERSED to the extent it finds




 1
         A fourth sentence remand constitutes a final judgment that triggers the filing period for an
 EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
 553 (5th Cir. 1993).
Case 6:20-cv-00050-RRS-PJH Document 14 Filed 01/25/21 Page 2 of 2 PageID #: 459




 Mr. Jackson not disabled between April 4, 2016 and October 8, 2018, and

 REMANDED to the Commissioner pursuant to the fourth sentence of 42 U.S.C. §

 405(g) with the instructions to again evaluate the claimant’s residual functional

 capacity and disability during the time period between April 4, 2016 and October 8,

 2018. The claimant should be afforded the opportunity to submit updated medical

 evidence and to testify at another hearing.

       Signed at Lafayette, Louisiana, this 25th day of January, 2021.




                                        ____________________________________
                                        ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE
